705 N.W.2d 30 (2005)
474 Mich. 880-89
Verizon North, Inc.
v.
Michigan Public Service Com'n.
No. 127590.
Supreme Court of Michigan.
October 19, 2005.
Application for Leave to Appeal.
SC: 127590, COA: 246691.
On order of the Court, the application for leave to appeal the September 16, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would grant leave to appeal.